Citation Nr: 1611947	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  09-35 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back disability.
 
2.  Entitlement to service connection for a nerve condition of the left arm, to include carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1972 to June 1973. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from May 2009 and July 2010 rating decisions of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO). 

In May 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge. A transcript of the hearing is in the Veteran's Virtual VA file.

In September 2013, the Board remanded the claim for further development.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a back and left arm nerve condition.  After a careful review of the evidence of record, the Board finds that additional development is needed prior to deciding the Veteran's claim.

In the September 2013 remand, the Board requested that the Veteran be scheduled for a VA examination to determine the nature and etiology of his claimed back and left arm disability.

The record shows that a VA examination was scheduled for October 2013, however, the veteran failed to appear.  The record does not contain a copy of any notice letter that may have been sent to the Veteran to inform him of the scheduled examination.  Further, there is no post remand letter to the Veteran alerting him of the remand and of the fact that a VA examination was requested to be scheduled by the Board.  Moreover, neither the Veteran nor his representative has provided a reason for the Veteran's failure to show up for the examination.  Further, the only VA outpatient treatment records associated with the claim file around and after the time of the scheduled VA examination show the Veteran went to the VA for a flu shot in November 2013.  No other treatment was noted and no mention of the missed VA examination was noted.  

The Board finds it unusual that the Veteran would go to the VA for a routine flu shot just a month after the scheduled VA examination and yet would make no mention of the VA examination and provide no reason for his failure to show up.  Given that there is no notice letter of the scheduled examination and no post remand notice letter alerting the Veteran that he was to be scheduled for a VA examination at the Board's request, the Board cannot be certain that the Veteran was aware of the scheduled examination.  

Mindful of the duty to assist, the Board will remand the claim once again to provide the Veteran one more opportunity to be scheduled for a VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any currently diagnosed back and left arm disability. The Veteran's claims file must be made available to the examiner for review in connection with the examination. Any indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.

The examiner is requested to review all pertinent records associated with the claims file and following this review and examination of the Veteran, the examiner must identify all current disabilities of the back and left arm, to include any nerve disability of the left arm. 

For each back and/or left arm disability diagnosed, the examiner must offer an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed disability of the back and left arm is causally or etiologically related to any event, injury or disease in the Veteran's military service. 

A clear rationale for all opinions should be provided. If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why.

If the Veteran does not report to the examination, the notice letter or any other documentation regarding scheduling of the examination should be associated with the claims file.

2.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  After the development requested has been completed, review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO/AMC must implement corrective procedures at once.
 
4.  After completing these actions, the RO/AMC should conduct any other development necessary and as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 
 
5.  Thereafter, the RO/AMC should readjudicate the claim based on the entirety of the evidence. If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




